Exhibit 10.40

TENANT ORIGINAL

ASSIGNMENT AND

CONSENT TO ASSIGNMENT OF SUBLEASE

THIS ASSIGNMENT AND CONSENT TO ASSIGNMENT OF SUBLEASE (this “Consent”) is made
as of the 18th day of August, 2006, by and among DBSI HOUSING, INC., as
successor in interest to The Arbors of Brookhollow Operating Partnership, LTD
(“Landlord”); ASCENSION CAPITAL GROUP, LTD., (“Assignor”); ENCORE CAPITAL GROUP,
INC. (“Encore”); ASCENSION ACQUISITION, L.P. (“Assignee”); and SOUTHWESTERN BELL
TELEPHONE, L.P. (“Tenant”).

RECITALS:

A. WHEREAS, Landlord and Tenant, successor in interest to Southwestern Bell
Telephone Company (“Original Tenant”), are parties to that certain Lease
Agreement dated September 26, 2000 (the “Lease”). Terms not otherwise defined in
this Consent are defined in the Lease; and

B. WHEREAS, Landlord lease to Tenant certain premises consisting of
approximately 85,893 rentable square feet (the “Tenant’s Premises”) of that
certain building located at 2201 East Lamar Boulevard, Arlington, Texas,
attached hereto as Exhibit “A”; and

C. WHEREAS, Tenant subleased approximately 28,603, rentable square feet on the
second floor of the Building (the “Premises”), located within the Tenant’s
Premises, to Assignor, pursuant to the Sublease dated as of February 12, 2004,
by and between Tenant and Assignor (the “Sublease”), attached hereto as Exhibit
“B”; and

D. WHEREAS, Assignor and Assignee intend to enter into an Asset Purchase
Agreement (“the Purchase Agreement”), pursuant to which Assignor will transfer
substantially all of its assets to Assignee, the consummation of which (the
“Closing”) is scheduled to occur on or about August 17, 2005; and

E. WHEREAS, is connection with the purchase Agreement, Assignor wishes to assign
to Assignee and Assignee wishes to assume from Assignor the Sublease as of
Closing, which assignment and assumption is conditioned upon and shall be
effective only in the event of the Closing; and

F. WHEREAS, Assignor has asked Landlord and Tenant to consent to the assignment
of the Sublease (“Assignment to Sublease”) to Assignee.

NOW, THEREFORE, Landlord and Tenant each hereby consents to the Assignment of
Sublease of the Premises to Assignee, such consent being subject to and upon the
following terms and conditions to each of which Assignor and Assignee expressly
agree.

1. Assignment of Sublease. Assignor hereby transfers and assigns to Assignee all
of its right, title, and interest to and under the Sublease effective as of the
date of the Closing, to have and to hold the same for and during the remainder
of the term(s) mentioned in such Sublease, subject to the covenants and
conditions therein mentioned. Rents and other charges paid or due under the
Sublease shall be presented between Assignor and Assignee as of the Closing
Date.

LOGO [g62523ex10_40pg1.jpg]

 

1



--------------------------------------------------------------------------------

2. No Waiver. Neither the giving of this Consent our anything herein, in the
Assignment to Sublease shall be consumed to modify, waive, impair or affect any
of the covenants, agreements, terms, provisions, obligations or conditions
contained in the Lease or Sublease (except as may be herein expressly provided),
or to waive any breach thereof, or any rights of Landlord or Tenant against any
person or entity liable or responsible for the performance thereof or to
increase the obligations or diminish the rights of Landlord under the Lease, or
to increase rights or diminish the obligations of Tenant thereunder, or to, in
any way, be existed as giving Assignee any greater rights than the Original
Tenant extend in the Lease would be entitled to, and all covenants, agreements,
terms, provisions and conditions of the Lease and Sublease are hereby mutually
declared to be in full force and effect.

3. No Further Consent. This Consent shall not be construed either as a consent
by Landlord or Tenant to, or as permitting any other or further subletting of
the Premises, whether in whole or in part, or any further assignment of the
Sublease or Lease, or as a wavier of the requirement of obtaining Landlord’s and
Tenant’s consent thereto, and notwithstanding anything to the contrary contained
in the Lease or Sublease, Assignee shall not, without the prior written consent
of Landlord and Tenant, which consent shall not be unreasonably withheld, assign
the Lease, Sublease, or this Consent or sublet the Premises or any part thereof.
Landlord’s and Tenant’s consent to any future assignment or sublease shall be
conditioned and subject to the rights, obligations, restrictions and conditions
that are applicable to an assignment or sublease by Tenant pursuant to the
Lease.

4. No Release. The giving of this Consent shall not be deemed or serve to
release Assignor from any liability, obligation or duty, which such Tenant or
such successor in interest may have under the Sublease. The giving of this
Consent shall not be deemed to constitute a release of Assignor, or any
guarantor of Assignor’s performance hereunder (“Guarantor”), from further
performance by Assignor or such Guarantor of covenants undertaken to be
performed by Assignor in the Sublease. Assignor and/or such Guarantor shall
remain liable and responsible for all rent and other obligations imposed upon
Assignor in the Sublease.

5. Assignee’s Obligation. Assignee, for Assignee and its successors and assigns
hereby (a) accepts the Sublease for a portion of Tenant’s interest in and to the
Lease, (b) recognizes all of the covenants, agreements, terms, provisions,
obligations and conditions contained in the Lease, and hereby assumes all of
said terms, provisions, agreements, covenants, obligations and conditions of the
Lease on the part of the Tenant to be kept, observed and performed with respect
to the Premises, (c) agrees to keep and perform, and to permit no violation
beyond the expiration of applicable periods of notice and grace of, each and
every covenant, agreement, term, provision, obligation and condition therein set
forth on the part of Tenant with respect to the Premises to be kept, observed
and performed, and (d) acknowledges, confirms and agrees that the Right of First
refused and renewal options are not assignable or conveyed to Assignee.

6. Default. In the event of any default under the Lease, Landlord may proceed
directly against Tenant or anyone else liable under the Lease without first
exhausting Landlord’s remedies against any other person or entity liable therein
to Landlord. In the event of any default under the Sublease, Tenant may proceed
directly against Assignor or anyone else liable under the Sublease without first
exhausting Tenant’s remedies against any other person or entity liable therein
to Tenant.

LOGO [g62523ex10_40pg2.jpg]

 

2



--------------------------------------------------------------------------------

7. Indemnification. Neither Landlord nor Tenant shall be responsible for the
payment of any commissions or fees in connection with the Assignment of
Sublease, and Assignor and Assignee, jointly and severally agree to indemnify
and hold Landlord and Tenant harmless from and against any claims, liability,
losses or expenses, including reasonable attorneys’ fees incurred by Landlord or
Tenant in connection with any claims for commission by any broker or agent in
connection with the Assignment of Sublease.

8. Notices. Landlord’s mailing address for purposes of notice under this Consent
or the Lease is:

DBSI-Discovery Real Estate Services, LLC

Attn: Vice President of Leasing

12426 W. Explorer Drive, Suite 100

Boise, ID 83713

with a copy to:

DBSI Group of Companies

Attn: General Counsel

1550 S. Tech Lane

Meridian, ID 83642

Assignor’s mailing address:

Ascension Capital Group, Ltd.

Attn: Erich M. Ramsey

2201 E. Lamar Boulevard, Suite 200

Arlington, TX 76006

Assignee’s mailing address:

 

Encore Capital Group, Inc.   Ascension Capital, L.P. 8875 Aero Drive   8875 Aero
Drive San Diego, CA 92123   San Diego, CA 92123

9. Conditions Precedent. Each of the parties hereto agrees that this Consent is
conditioned upon and shall be effective only in the event of the Closing. If the
Closing occurs, this Consent shall be in full force and effect and shall be
binding and enforceable against the parties hereto, without any further action
on behalf of the parties.

10. Execution of Consent. The parties hereto agree that this Consent may be
signed and delivered by facsimile signature and counterparts.

LOGO [g62523ex10_40pg3.jpg]

 

3



--------------------------------------------------------------------------------

Executed as of the 18th day of August, 2005.

 

LANDLORD: DBSI Housing, Inc. By:  

/s/ Steven P. Winger

Name:   Steven P. Winger Title:   Vice President of Leasing TENANT: Southwestern
Bell Telephone, L.P. By:   SWBT TEXAS, LLC, its General Partner By:  

/s/ J. Stephen Sandly

Name:   J. Stephen Sandly Title:   Director—Real Estate Transactions ASSIGNOR:
Ascension Capital Group, Ltd. By:  

Ascension Capital Management, LLC,

its General Partner

By:  

/s/ Erich M. Ramsey

Name:   Erich M. Ramsey Title:   Chief Executive Officer ASSIGNEE: Encore
Capital Group, Inc. By:  

/s/ Paul Gromberg

Name:   Paul Gromberg Title:   EVP & CFO Ascension Acquisition, L.P. By:   ACG
Holding, Inc., its General Partner By:  

/s/ Paul Gromberg

Name:   Paul Gromberg Title:   Treasurer

 

4